By the Court.

— Atwater, J.
— The authority of an attorney to bind his client, as defined|by s. 10, p. 667, Comp. Stats., extends to “ any of the proceedings in an action or special proceeding duly made, or entered upon the minutes of the court.” This provision is sufficiently broad to cover a stipulation of the hind here presented, and it is binding upon the client, until he is relieved therefrom, by proper order of the Court, or due course of law.
The Counsel for the Respondent claims that the order is not appealable, on the ground that setting aside the stipulation and releasing therefrom, is nothing more than granting leave *145to amend the pleadings ; that one is involved in the other, and the leave to amend necessarily destroys the stipulation. In this position the Counsel we think is mistaken. The stipulation is, in substance, a settlement of the issues to be tried. The parties have a perfect right to make such an agreement, and having made it, it has, by virtue of the Statute, all the binding force of any other contract, and is not to be disturbed except upon such grounds as would be sufficient to set aside any other contract between the parties. At least I think this settlement of the issues by stipulation, should have as much effect as their determination by the verdict of a jury, and that it should require the same, or as strong reasons to set the stipulation aside, as would be required to set aside a verdict. The setting aside this stipulation, is much more than simply allowing an amendment of the pleadings. To regulate the form of the issues, strike out irrelevant or improper matters, or allow additional allegations, where the parties have made no agreement respecting the same, may properly be considered matters within the discretion of the Court, and its order thereon not the subject of appeal. In such case it is understood that the parties arrange the pleadings and settle the issues with the aid of the Court, in case of disagreement between them. But when the parties, upen full deliberation and consideration, have formally agreed, in writing, that such and such and no other, shall be the issue, a court has no right to annul the agreement, on the suggestion or proof that the party has waived rights that might be advantageous to him. The parties are in a different position with regard to their respective rights, from what they would have been, had they left their issues entirely for the Court to determine. As the stipulation has been set aside, we think the order appealable.
It remains, therefore, to consider whether there was any sufficient cause shown for setting aside this stipulation. The only evidence upon which the Court acted, so far as appears from the case, were the affidavits of. Tale and Seaton, which appear in the return. The affidavit of W. H. Tale, Esq., the acting County Attorney, sets forth all the facts upon which the Defendant grounds his claim for relief. That states in substance, that the answer interposed by Seaton, the former *146County Attorney, admits nearly every allegation of the complaint to be true, and very imperfectly denies any at all; and that “ a stipulation, in the handwriting of Mr. EranMin, one of the counsel for the Plaintiff, was entered into and signed by the said A. S. Seaton, attorney for the Defendant, stipulating away all the defences but one. That in truth and in fact the Defendant has four several and sepai*ate answers or defences to the claim of the Plaintiff,” setting forth the substance of the same.
There is no allegation that any fraud was practised upon the Defendants or their attorney, by which the latter was induced to sign the stipulation, nor of any collusion between the attorney and Plaintiff. No mistake, accident, or surprise is asserted, nor that the attorney was not fully aware of all the defences of which his client could avail himself, and of the nature and effect of his stipulation. And even any presumption that such matter exists in justification or excuse, is rebutted by the affidavit of A. S. .Seaton, Esq., who states, “ that the said stipulation in this case, and mentioned in said Tale’s affidavit, was made by this deponent after a thorough and careful investigation of the subject matter in controversy, and from such investigation this deponent believed, and still does believe, that he did not stipulate away any defence to said action, either legal or equitable,” &c. And indeed, it nowhere appears, that the Defendant did not have full notice of the action of his Attorney in the premises, and did not consent thereto; and in the absence of any evidence to the contrary, it must be presumed that such was the case, as in the management of a cause, an Attorney is presumed to be acting under the authority and by the direction of his client.
Upon the facts here presented therefore, we see no ground whatever, upon which the Court could properly interfere to set aside this stipulation. Even had fraud been alleged against the County Attorney, and collusion between him and the Plaintiff, whereby the Defendant was prejudiced, it is extremely questionable whether the relief asked would be granted, without showing the insolvency of the Attorney. (6 John., 296; 6 Wen., 514; 9 Wen., 437; Id., 499; 1 Binn., 214; 10 Barb., 547.) If the Defendant has in fact the de-*147fences set up in his amended answer, it would seem that he has made an improvident agreement in waiving them; but that circumstance alone, is not sufficient ground for relieving a party from the consequences of his own voluntary act. Such disregard of the binding force of obligations is not to be regarded with favor, nor would it be consonant with sound reason and established precedents, that it should receive the deliberate sanction of a Court of Justice.
The Respondent claims that the Court had no jurisdiction over this case, and that jurisdiction could not be given by stipulation where it had none originally. In the latter part of the proposition he is correct, and it becomes therefore necessary to inquire, whether aside from the stipulation the Court could entertain a suit of this nature, and had jurisdiction to adjudicate upon a claim of .this kind.
The counsel cites in support of his proposition, Sec. 6, p. 198, Comp. Stat., which provides that “at the annual meeting of the Board of Supervisors, or such other times as they shall direct, the County Treasurer shall exhibit to them all his books and accounts, and all vouchers relating to the same, to be credited and allowed.” Also Sub. 5, § 13, Comp. Stat., p. 154, and, Sub. 2, § 4, Comp. 8tat.,p. 194. As to whether these provisions of statute oust the District Court of jurisdiction of an action of this kind, it is unnecessary now to inquire, since they are all repealed by Chap. 3 cmd 15 of the Session Laws of 1860. Chap. 15, p. 131, Sess. Laws 1860, defines the powers and duties of County Commissioners ; and their authority with regard to settling claims, is prescribed in Seo. 23 of said chapter, which provides that the Board of Commissioners shall have full power to examine and settle all accounts of the receipts and expenditures of the county, and shall have the care of the county property and the management of the county funds and business, except in cases otherwise provided for, but shall exercise no other powers than such as are given by law.” The counsel for the Respondent relies strongly (among others,) upon the cases in New York, citing 20 Barb., 294, 2 Sand., 460, and 6 Sel., 260. The statute of that State upon which these decisions were based, reads as follows, viz.: “to examine, settle and allow all accounts chargeable against
*148such county; and to direct the raising of such sums as may be necessary to defray the same.” 1 JV. Y. Sev. Siat., p. 675, Sub. 2, Sec. 2, tíh JLd. And by Sec. 23, p. 680, “ every chairman shall have power to administer an oath to any person, concerning any matter submitted to the Board, or connected with their powers or duties.” The difference between the two statutes is manifest, that of New York being much broader than our own. And we find no provision at all in our statute, authorizing the chairman or any member of the Board to administer an oath, without which it is manifest, the examination of accounts must be often extremely unsatisfactory, and without which indeed, it must frequently occur that no just settlement could be made.
But again, we find it provided in Seo. 8, p. 132, Sess. Lems 1860, that “ all actions, local or transitory, against any county may be commenced and prosecuted to final judgment in the District Court of the county against which the action is brought.” And in Sec. 7, p. 136, of the same act, in which the powers and duties of the Commissioners are defined, it is provided that they may, “in like manner, by and under their name of office, be sued by any person or persons having any manner of claims against such county.” We find no such provisions in the New York statute, and indeed, it differs in other respects than those above quoted, very widely from our own, with reference to the powers and duty of County Commissioners. The provisions above quoted from the law of 1860, are so clear and explicit, that we think no doubt can be entertained but that the Legislature intended that the District Court should have jurisdiction of actions, such as the one at bar, and indeed of any claims that may arise against the County. The policy of such a law may -well be questioned, but with that, Courts have nothing to do.
We think the Court below erred in setting aside the stipulation, and granting leave to amend, and the order must be reversed.